DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed on 06/02/2021.
Claims 1, 9 and 17 have been amended.
Claims 1-20 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 
Claims amended as follow
Current amended claim 1 incorporates limitations and reads as follow:
	… “identifying a route-map clause associated with the longest prefix; 
identifying one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree; 
identifying a highest priority route-map clause from the route-map clause and the one or more additional route map clauses;”.

After a careful review of the additional limitations, a search has been performed. New prior art Pub. No.: 2016/0087936 A1 to Akyurek et al. has been found.  
Akyurek discloses, identify a route-map clause associated with the longest prefix, fig. 4; [0036]: ordered sequence/clause matching (to pass message to) node; longest prefix to determine routing path /route mapping; furthermore, fig. 4, in addition, discloses
identify one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree, fig. 4; [0036]; prefix of the parent nodes; for instance, longest prefix address matching shown associated with parent prefixes (each at succeeding upper level); 
identify a highest priority route-map clause from the route-map clause and the one or more additional route map clauses, fig. 4; [0034]; hierarchy (highest priority)  formed having multiple levels from a top level at a root node 410, which communicates to lower level child nodes at lower levels of the hierarchy; 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang and Fingerhut with Akyurek to provide route redistribution from parent prefix (action associated with parent prefix), permitting prefixes mapping to child prefixes, see both fig. 4 and fig. 6; [0039]; to distribute route / generate a network address for a child node from the network address of the parent node.
The claims are rejected as follow:


Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0277297 A1) in view of Fingerhut et al. (US 2014/0122791 A1) hereinafter Fingerhut and further in view of Akyurek et al. US 2016/0087936 A1 hereinafter Akyurek.
Regarding claim 1. Chang discloses method comprising: 
identifying a route for redistribution in a computing network, [0014]: picking/selecting a route (a route is thus identified searching radix tree); 
determining a longest prefix in a radix tree associated with the route, [0014]: longest prefix matching rule.
However, Chang does not explicitly disclose: 
identifying a route-map clause associated with the longest prefix; 
identifying one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree; 
identifying a highest priority route-map clause from the route-map clause and the one or more additional route map clauses; 
and initiating an action associated with the highest priority route-map clause
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
Chang as modified with Fingerhut does not explicitly disclose: 
identifying a route-map clause associated with the longest prefix; 
identifying one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree; 
identifying a highest priority route-map clause from the route-map clause and the one or more additional route map clauses; 
Akyurek discloses, identifying a route-map clause associated with the longest prefix, fig. 4; [0036]: ordered sequence/clause matching (to pass message to) node; longest prefix to determine routing path /route mapping; 
identifying one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree, fig. 4; [0036]; prefix of the parent nodes; for instance, longest prefix address matching shown associated with parent prefixes (each at succeeding upper level); 
identifying a highest priority route-map clause from the route-map clause and the one or more additional route map clauses, fig. 4; [0034]; hierarchy (highest priority)  formed having multiple levels from a top level at a root node 410, which communicates to lower level child nodes at lower levels of the hierarchy; 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang and Fingerhut with Akyurek to provide route redistribution from parent prefix (action associated with parent prefix), permitting prefixes mapping to childs, see both fig. 4 and fig. 6; [0039]; generate a network address for a child node from the network address of the parent node.

Regarding claim 2. Chang discloses, wherein the route comprises an IP address, [0014]: longest prefix matching rule according to a destination IP address.     

Regarding claim 3. Chang discloses further comprising generating the radix tree based on at least a route-map configuration for the computing network, wherein the route-map configuration comprises one or more route-map clauses, [0014] matching rule/clause. However, Chang does not explicitly disclose mapping as required.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 4. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the radix tree is further generated based on a prefix-list configuration, [0261]-[0262]; prefix list includes prefixes associated with values.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 7. Chang discloses, further comprising: 
determining when a prefix in the radix tree applies to the route, [0014]: longest prefix matching rule; when a prefix in the radix tree applies to the route, determining the longest prefix in the radix tree associated with the route, [0014]: longest prefix matching rule; and 
However, Chang does not explicitly disclose when a prefix in the radix tree fails to apply to the route, denying the route.  
Fingerhut discloses when a prefix in the radix tree fails to apply to the route, deny the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 8. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the action comprises permitting or denying the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 9. Chang discloses A computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; program instructions stored on the storage system that, when executed by the processing system, direct the processing system to: 
identify a route for redistribution in a computing network, [0014]: picking/selecting a route (a route is thus identified searching radix tree); 
determine a longest prefix in a radix tree associated with the route, [0014]: longest prefix matching rule.
However, Chang does not explicitly disclose: identify a route-map clause associated with the longest prefix; 
identify one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree; 
identify a highest priority route-map clause from the route-map clause and the one or more additional route map clauses; and  
initiating an action associated with the highest priority route-map clause.

Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
Chang as modified with Fingerhut does not explicitly disclose: 
 identify a route-map clause associated with the longest prefix; 
identify one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree; 
identify a highest priority route-map clause from the route-map clause and the one or more additional route map clauses.

Akyurek discloses, identify a route-map clause associated with the longest prefix, fig. 4; [0036]: ordered sequence/clause matching (to pass message to) node; longest prefix to determine routing path /route mapping; 
identify one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree, fig. 4; [0036]; prefix of the parent nodes; for instance, longest prefix address matching shown associated with parent prefixes (each at succeeding upper level); 
identify a highest priority route-map clause from the route-map clause and the one or more additional route map clauses, fig. 4; [0034]; hierarchy (highest priority)  formed having multiple levels from a top level at a root node 410, which communicates to lower level child nodes at lower levels of the hierarchy; 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang and Fingerhut with Akyurek to provide route redistribution from parent prefix (action associated with parent prefix), permitting prefixes mapping to child prefixes, see both fig. 4 and fig. 6; [0039]; generate a network address for a child node from the network address of the parent node.

Regarding claim 10. Chang discloses, wherein the route comprises an IP address, [0014]: longest prefix matching rule according to a destination IP address.  

Regarding claim 11. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the action comprises permitting or denying the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
  
Regarding claim 12. Chang discloses, wherein the program instructions further direct the processing system to generate the radix tree based on at least a route-map configuration for the computing network, wherein the route-map configuration comprises one or more route-map clauses, [0014] matching rule/clause. However, Chang does not explicitly disclose mapping as required.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
  
Regarding claim 13. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the radix tree is further generated based on a prefix-list configuration, [0261]-[0262]; prefix list includes prefixes associated with values.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
  
Regarding claim 16. Chang does discloses, wherein the program instructions further direct the processing system to: determine when a prefix in the radix tree applies to the route, [0014]: longest prefix matching rule; when a prefix in the radix tree applies to the route, determine the longest prefix in the radix tree associated with the route, [0014]: longest prefix matching rule.
	However, Chang does not explicitly disclose when a prefix in the radix tree fails to apply to the route, deny the route.  
Fingerhut discloses when a prefix in the radix tree fails to apply to the route, deny the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Regarding claim 17. Chang does discloses an apparatus comprising: a storage system; program instructions stored on the storage system that, when executed by a processing system, direct the processing system to: 
identify a route for redistribution in a computing network, [0014]: picking/selecting a route (a route is thus identified searching radix tree); 
determine when a prefix in the radix tree applies to the route, [0014]: longest prefix matching rule for route selection in the radix tree; when a prefix in the radix tree fails to apply to the route, [0013]: no matching prefix is indicative that prefix fails to apply, deny the route; and 
when a prefix in the radix tree applies to the route: determine the longest prefix in the radix tree associated with the route, [0014]: longest prefix matching rule for route selection in the radix tree; 
However, Chang does not explicitly disclose: 
identify a route-map clause associated with the longest prefix; 
identify one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree; 
identify a highest priority route-map clause from the route-map clause and the one or more additional route map clauses.

Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny); rule/clause denies route when there is no match (see in addition [0039]; [0040]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
However, Chang as modified with Fingerhut does not explicitly disclose: 
 identify a route-map clause associated with the longest prefix; 
identify one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree; 
identify a highest priority route-map clause from the route-map clause and the one or more additional route map clauses.
Akyurek discloses, identify a route-map clause associated with the longest prefix, fig. 4; [0036]: ordered sequence/clause matching (to pass message to) node; longest prefix to determine routing path /route mapping; 
identify one or more additional route-map clauses each associated with a parent prefix of one or more parent prefixes of the longest prefix match in the radix tree, fig. 4; [0036]; prefix of the parent nodes; for instance, longest prefix address matching shown associated with parent prefixes (each at succeeding upper level); 
fig. 4; [0034]; hierarchy (highest priority)  formed having multiple levels from a top level at a root node 410, which communicates to lower level child nodes at lower levels of the hierarchy; 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang and Fingerhut with Akyurek to provide route redistribution from parent prefix (action associated with parent prefix), permitting prefixes mapping to child prefixes, see both fig. 4 and fig. 6; [0039]; generate a network address for a child node from the network address of the parent node.

Regarding claim 18. Chang does discloses, wherein the route comprises an IP address, [0014]: longest prefix matching rule according to a destination IP address   

Regarding claim 19. Chang does not disclose but Chang as modified with Fingerhut discloses, wherein the action comprises permitting or denying the route, Fingerhut [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.
  
Regarding claim 20. Chang does discloses, wherein the program instructions further direct the processing system to generate the radix tree based on at least a route-map configuration for the computing network, wherein the route-map configuration comprises one or more route-map clauses, [0014] matching rule/clause. However, Chang does not explicitly disclose mapping as required.
Fingerhut discloses initiating an action associated with the highest priority route-map clause, [0036]; [0103]; classification criteria (e.g., rules (clauses)) rule lists; rule may specify an action (e.g., permit, deny).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang with Fingerhut to provide packet classification and Internet Protocol (IP) lookup in a network environment.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0277297 A1) in view of Fingerhut et al. (US 2014/0122791 A1) hereinafter Fingerhut and further in view of Akyurek et al. US 2016/0087936 A1 hereinafter Akyurek and furthermore in view of Zinjuwadia et al. US 2012/0127997 A1 hereinafter Zinjuwadia.

Regarding claim 5. Chang and Fingerhut as modified with Akyurek does not explicitly disclose wherein generating the radix tree comprises: generating a node in the radix tree for each prefix in the prefix-list configuration associated with at least one route-map clause of the one or more route-map clauses; and allocating at least one route-map clause of the one or more route-map clauses to each of the nodes in the radix tree based on the route-map configuration.
Zinjuwadia discloses generating a node in the radix tree for each prefix in the prefix-list configuration associated with at least one route-map clause of the one or more route-map clauses, fig. 5, [0028]; radix tree 50: the nodes and sub-nodes of a radix tree structure are populated with at least some of the information included in the prefix-list statements (clauses); (prefix-list configuration, such as the prefix-list 40 shown in fig. 4, [0027]; and allocating at least one route-map clause of the one or more route-map clauses to each of the nodes in the radix tree based on the route-map configuration, [0027]-[0029] and fig. 5: prefix pair included in each node of the radix tree.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang, Fingerhut and Akyurek with Zinjuwadia to identify the best match between an incoming prefix and information included in policy statement associated with both an ordered prefix-list and a radix tree structure, see abstract of Zinjuwadia.

Regarding claim 6. Chang and Fingerhut as modified with Akyurek does not explicitly disclose, wherein generating the radix tree further comprises generating a default route node when a route-map clause is not associated with a prefix-list match command or when a route-map clause is associated with a non-existent prefix-list.
Zinjuwadia discloses wherein generating the radix tree further comprises generating a default route node when a route-map clause is not associated with a prefix-list match command, [0029]: fig. 5, in radix tree 50: node N1 (root node of the radix tree 50) is the default route. Node N1 is associated with only one sub-node, SN45 in this case, which is comprised of information included in the statement labeled sequence 45 in the prefix-list 40 of FIG. 4. In the case of node N1, any prefix arriving at the network device that includes the radix table 50 will be determined to be a match with node N1, as the prefix 0.0.0.0/0 is the default route and matches all the prefixes, or when a route-map clause is associated with a non-existent prefix-list.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang, Fingerhut and Akyurek with Zinjuwadia to identify the best match between an incoming prefix and information included in policy statement associated with both an ordered prefix-list and a radix tree structure, see abstract of Zinjuwadia.

Regarding claim 14. Chang and Fingerhut as modified with Akyurek does not explicitly disclose, wherein generating the radix tree comprises: generating a node in the radix tree for each prefix in the prefix-list configuration associated with at least one route-map clause of the one or more route-map clauses; and allocating at least one route-map clause of the one or more route-map clauses to each of the nodes in the radix tree based on the route-map configuration.
Zinjuwadia discloses generating a node in the radix tree for each prefix in the prefix-list configuration associated with at least one route-map clause of the one or more route-map clauses, fig. 5, [0028]; radix tree 50: the nodes and sub-nodes of a radix tree structure are populated with at least some of the information included in the prefix-list statements (clauses); (prefix-list configuration, such as the prefix-list 40 shown in fig. 4, [0027]; and [0027]-[0029] and fig. 5: prefix pair included in each node of the radix tree.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang, Fingerhut and Akyurek with Zinjuwadia to identify the best match between an incoming prefix and information included in policy statement associated with both an ordered prefix-list and a radix tree structure, see abstract of Zinjuwadia.

Regarding claim 15. Chang and Fingerhut as modified with Akyurek does not explicitly disclose wherein generating the radix tree further comprises generating a default route node when a route-map clause is not associated with a prefix-list match command or when a route-map clause is associated with a non-existent prefix- list.
Zinjuwadia discloses, wherein generating the radix tree further comprises generating a default route node when a route-map clause is not associated with a prefix-list match command, [0029]: fig. 5, in radix tree 50: node N1 (root node of the radix tree 50) is the default route. Node N1 is associated with only one sub-node, SN45 in this case, which is comprised of information included in the statement labeled sequence 45 in the prefix-list 40 of FIG. 4. In the case of node N1, any prefix arriving at the network device that includes the radix table 50 will be determined to be a match with node N1, as the prefix 0.0.0.0/0 is the default route and matches all the prefixes, or when a route-map clause is associated with a non-existent prefix- list.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chang, Fingerhut and Akyurek with Zinjuwadia to identify the best match between an incoming prefix and information included in policy statement associated with both an ordered prefix-list and a radix tree structure, see abstract of Zinjuwadia.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        610/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414